      Case 1:19-cv-01521-JEJ-EBC Document 18 Filed 09/29/20 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

YUSUF O. BUSH ,                       :
              Plaintiff,              :      1:19-cv-1521
                                      :
      v.                              :      Hon. John E. Jones III
                                      :
COUNSELOR GRIFFIN, et al.,            :
            Defendants.               :

                                  ORDER

                            September 29, 2020

      NOW THEREFORE, upon consideration of Defendants’ motion (Doc. 10)

to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), and for the

reasons set forth in the Court’s Memorandum of the same date, it is hereby

ORDERED that:

      1.    Defendants’ motion (Doc. 38) to dismiss is GRANTED.

      2.    Plaintiff’s Complaint (Doc. 1) is DISMISSED in its entirety with
            prejudice.

      3.    The Clerk of Court is directed to CLOSE this case.

      4.    Any appeal from this order is deemed frivolous and not in good faith.
            See 28 U.S.C. § 1915(a)(3).


                                      s/ John E. Jones III
                                      John E. Jones III, Chief Judge
                                      United States District Court
                                      Middle District of Pennsylvania
